Citation Nr: 0933929	
Decision Date: 09/10/09    Archive Date: 09/17/09

DOCKET NO.  00-06 811A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection defective vision.




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel





INTRODUCTION

The Veteran had active service from July 1958 to January 
1959, from October 1961 to August 1962, and from November 
1962 to May 1981.

The appeal comes before the Board of Veterans' Appeals 
(Board) from a February 1982 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).

The Board denied the claim in a September 2002 decision.  The 
Veteran appealed that decision, including for service 
connection for defective vision, to the United States Court 
of Appeals for Veterans Claims (Court).  In May 2003, a Joint 
Motion for Remand (Joint Motion) requested, in pertinent 
part, that the defective vision issue be remanded to the 
Board for the issuance of additional notice under the 
Veterans Claims Assistance Act of 2000 (VCAA).  In June 2003, 
the Court issued an Order directing compliance with the Joint 
Motion.  In December 2003, the Board, in pertinent part, 
remanded the issue to the RO for the issuance of VCAA 
notification. 

Upon return of the case to the Board, the Board in October 
2006 denied service connection for defective vision.  The 
Veteran again appealed the denial to the Court, and the Court 
by a July 2008 Memorandum Decision vacated the Board's 
October 2006 decision as to its denial of service connection 
for defective vision, and remanded that issue for further 
action by the Board.  

The Court in its July 2008 Memorandum Decision also reviewed 
other issues appealed from decisions of the Board.  The Court 
then upheld all other determinations by the Board as to the 
other issues, and otherwise denied additional claims and 
issues raised by the Veteran, none of which are now before 
the Board.  Hence, only the issue listed on the first page 
herein remains for appellate review by the Board at this 
time.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant when further action is required.


REMAND

The Court in its July 2008 Memorandum Decision noted that the 
Veteran had been unclear as to the nature of the vision 
condition for which he was seeking service connection.  
Where, as in this case, the Veteran has multiple disorders 
affecting the same organ or organ function (in this case, 
eyes/vision), he cannot be imputed with specialized knowledge 
as to require a claim with specificity as to the precise 
disorder claimed.  Rather, a claim for any disorders of the 
eyes or vision reasonably supported by the Veteran's claims 
or statements and the evidentiary record need be considered 
by VA as part of the Veteran's claim for defective vision.  
See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (VA must 
address a claim as reasonable raised by the evidence and the 
Veteran's complaints).  

The Veteran's service treatment records include a treatment 
in February 1972 with a recommendation to see an 
ophthalmologist, a treatment in September 1972 with 
complaints of watery or sore eyelids, a treatment in December 
1977 for slight amblyopia, and a report by the Veteran of 
trouble with his eyes upon service retirement examination in 
February 1981.  

Treatment records after service include a vision appointment 
in March 1981 with diagnoses made of mixed astigmatism, 
presbyopia, and amblyopia; a vision appointment in October 
1981 with a finding of normal vision; and an examination in 
June 2003 with findings of eyelid inflammation and refractive 
amblyopia.  The Veteran reportedly now has annual diabetic 
retinal examinations and wears bifocal corrective lenses.  

The Board in its now-vacated October 2006 decision concluded 
that the Veteran's conditions of myopic astigmatism and 
presbyopia could not be granted service connection as a 
matter of law, as congenital or developmental conditions, 
citing 38 C.F.R. § 3.303(c).  However, the Board also cited 
to Dorland's Illustrated Medical Dictionary in support of 
that conclusion regarding the Veteran's myopic astigmatism 
and presbyopia.  The Court's Memorandum Decision of July 2008 
noted that this Board citation to a medical dictionary 
appeared to conflict with the holding in Thurber v. Brown.  
In Thurber, the Court held that a claimant must be afforded 
reasonable notice and opportunity to respond when the Board 
seeks to rely on evidence first developed or obtained after 
the most recent RO issuance of a statement of the case (SOC) 
or supplemental statement of the case (SSOC).  Thurber v. 
Brown, 5 Vet. App. 119, 126 (1993).  

The Court's July 2008 Memorandum Decision also noted that 
service connection may be granted for "diseases (but not 
defects) of congenital, developmental, or familial origin" 
if these were shown to have developed or to have been 
aggravated in service, quoting and citing VAOPGCPREC 82-90, 
55 Fed. Reg. 45,711 (1990) 
(a reissue of General Counsel opinion 01-85 (March 5, 1985)) 
which in essence held that a disease considered by medical 
authorities to be of congenital, familial (or hereditary) 
origin must, by its very nature, have pre-existed a 
claimant's military service.  That opinion went on to hold, 
however, that service connection for congenital, 
developmental or familial diseases could be granted if 
manifestations of the disease in service constituted 
aggravation of the condition,or where there was superimposed 
disease or injury.  See also Carpenter v. Brown, 8 Vet. App. 
240, 245 (1995); Monroe v. Brown, 4 Vet. App. 513, 514-15 
(1993).

In this regard, congenital or developmental defects are not 
diseases or injuries as such within the meaning of applicable 
law, and are not subject to service connection.  38 C.F.R. §§ 
3.303(c), 4.9.  See Winn v. Brown, 8 Vet. App. 510, 516 
(1996), appeal dismissed, 110 F.3d 56 (Fed. Cir. 1997), and 
cases cited therein.  See also VAOPGCPREC 82-90, above.  
However, the VA General Counsel has further noted that if, 
during service, superimposed disease or injury occurs, 
service connection may be warranted for the resultant 
disability.  See Jensen v. Brown, 4 Vet. App. 304, 306-307 
(1993), citing Hunt v. Derwinski, 1 Vet. App. 292 (1991).  
See also VAOPGCPREC 67-90 (July 18, 1990), published at 55 
Fed. Reg. 43,253 (1990).

Hence, remand is required for a medical examination and 
opinion to ascertain whether the Veteran's diagnosed myopic 
astigmatism and presbyopia constitute diseases or defects of 
the eyes, and whether they developed or were aggravated in 
service.  

The Court also concluded in the July 2008 Memorandum 
Decision, citing Ardison v. Brown, 6 Vet. App. 405, 407 
(1994), that the October 1981 retirement examination report 
provided insufficient detail to allow for an informed Board 
decision addressing the claim.  Accordingly, a further VA 
examination for compensation purposes is required to address 
the nature and etiology of any current eye conditions in 
sufficient detail to allow for an informed Board decision.  

Additional VCAA notice is also warranted, for notice and any 
development assistance with regard to the theories of 
entitlement addressed by the Court's Memorandum Decision, as 
discussed supra.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.159, 3.326(a).

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with an updated VCAA 
letter, informing of the complete notice and 
duty-to-assist provisions as applicable to 
this claim.  In particular, the letter should 
advise him of the bases of claim for 
conditions of the eyes, to include for 
physical disorders of the eyes as well as 
disorders of vision, and congenital or 
developmental diseases, but not defects, 
developed or aggravated in service.  The 
letter should explain the relative roles of VA 
and the Veteran in obtaining evidence to 
support the claim.  The letter should ask the 
Veteran to submit any evidence he has, and 
inform him that it is ultimately his 
responsibility to see that pertinent evidence 
is received.

2.  With the Veteran's assistance, make 
appropriate efforts to obtain any yet-to-be-
obtained VA and private treatment and 
evaluation records pertaining to any 
conditions of the eyes or vision.

3.  Afford the Veteran an examination to 
address the nature and etiology of any current 
disorders of the eyes or vision, to include 
any congenital or developmental diseases but 
not congenital or developmental defects, and 
any disorders associated with the eyelids.  
The multi-volume claims folder must be 
available to the examiner for review in 
conjunction with the examination.  Any 
indicated, non-invasive tests should be 
conducted.  The examiner should review past 
medical records, including service and post-
service treatment and examination reports, and 
should also consider current and past 
statements of the Veteran.  The examiner 
should note that the Veteran had periods of 
active service from July 1958 to January 1959, 
from October 1961 to August 1962, and from 
November 1962 to May 1981.  The examiner 
should address the following:

a.  Make findings of all current disorders 
of the eyes and vision.  Specifically 
address the presence or absence of 
blepharitis, eyelid inflammation, 
presbyopia, and myopic astigmatism as 
conditions of the eyes or of vision.  

b.  Separately for each congenital or 
developmental condition of the eyes or of 
vision found, answer whether the condition 
is a defect of the eyes or of vision, or 
contrarily constitutes a disease of the 
eyes or vision.  A complete explanation for 
these conclusions must be provided.  

c.  Separately for each such disease of 
congenital or developmental origin 
identified, as well as separately for any 
other disease or injury of the eyes or 
vision, provide an opinion whether it is at 
least as likely as not (i.e., to at least a 
50-50 degree of probability) that such 
disorder was caused directly by, or arose 
during, his military service, or developed 
after service as due to, the result of, or 
aggravated by his service-connected 
diabetes mellitus, or is such incurrence, 
causation, or aggravation unlikely (i.e., 
less than a 50-50 degree of probability)?  

d.  Separately for any condition found to 
be a congenital or developmental disease or 
defect, is it at least as likely as not 
(i.e., to at least a 50-50 degree of 
probability) that there is a superimposed 
injury or disease which was caused directly 
by or arose during his military service, or 
developed after service as due to, the 
result of, or aggravated by his service-
connected diabetes mellitus, or is such 
incurrence, causation, or aggravation 
unlikely (i.e., less than a 50-50 degree of 
probability)?  

e.  If the examiner finds aggravation 
(either in service or due to service-
connected diabetes mellitus), the examiner 
should describe the nature and extent of 
this aggravation, and discuss what portion 
of any secondary condition is due to 
service or the service-connected diabetes 
mellitus and what portion is unrelated to 
service or the diabetes.  

e.  Note:  The term "at least as likely as 
not" does not mean merely within the realm 
of medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find against 
it.

f.  Note:  The term "aggravated" in the 
above context refers to a permanent 
worsening of the underlying condition, as 
contrasted to temporary or intermittent 
flare-ups of symptomatology which resolve 
with return to the baseline level of 
disability.


g.  The examiner should provide complete 
explanations for his/her opinions.  If the 
examiner concludes that he or she cannot 
answer one of the above questions because 
to do so would be resorting to medically 
unsupported speculation, the examiner must 
provide a complete explanation why the 
question cannot be answered.  

4.  Thereafter, the RO (AMC) should 
readjudicate the remanded claim de novo.  If 
any benefit sought is not granted to the 
Veteran's satisfaction, he and his 
representative should be provided with an SSOC 
and afforded the appropriate opportunity to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the U.S. 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a final 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2008).

